       Case: 1:20-cv-05081 Document #: 1 Filed: 08/28/20 Page 1 of 10 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 ADVANTA-STAR AUTOMOTIVE                       )
 RESEARCH CORPORATION OF                       )
 AMERICA,                                      )
                                               )                 Case No. ________
                     Plaintiff,                )
                                               )
 v.                                            )
                                               )
 DEALER INSPIRE, INC.                          )
                                               )
                     Defendant.                )
                                               )
                                               )
                                               )

                 PLAINTIFF’S VERIFIED COMPLAINT FOR DAMAGES
                      AND EMERGENCY INJUNCTIVE RELIEF

        COMES NOW Plaintiff Advanta-STAR Automotive Research Corporation of America

(“Advanta-STAR”) and files this Complaint against Defendant Dealer Inspire, Inc. (“Dealer

Inspire”), respectfully showing the Court as follows:

                          PARTIES, JURISDICTION, AND VENUE

        1.     Plaintiff Advanta-STAR Research Corporation of America is a Louisiana

corporation with its registered office at 83337 Shepherd Lane, Folsom, Louisiana 70437. Its

principal place of business is located in Folsom, Louisiana.

        2.     Defendant Dealer Inspire, Inc. is a Delaware corporation with its principal office

and principal place of business located at 1864 High Grove Lane #124, Naperville, Illinois. It can

be served via its registered agent for service of process, Illinois Corporation Service C, located at

801 Adlai Stevenson Drive, Springfield, Illinois 62703.




                                                   -1-
15197459v4
       Case: 1:20-cv-05081 Document #: 1 Filed: 08/28/20 Page 2 of 10 PageID #:2




        3.     This action is for copyright infringement under 17 U.S.C. § 101 et seq. and

violations of federal rules concerning the integrity of copyright information under 17 U.S.C. §

1202. The amount in controversy in this action exceeds the sum or value of $75,000, exclusive of

interest and costs.

        4.     This Court has subject matter jurisdiction under 17 U.S.C. § 1203(a) (integrity of

copyright management information statute) and 28 U.S.C. §§ 1331 (federal question), 1338

(copyright, trademarks and unfair competition), and 1332 (diversity).

        5.     This Court has personal jurisdiction over Dealer Inspire because Dealer Inspire has

and maintains its principal place of business in this District and is a legal entity registered to do

business under the laws of Illinois.

        6.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c), and

28 U.S.C. § 1400.

                                  FACTUAL ALLEGATIONS

        7.     Advanta-STAR authors detailed reviews and comparisons of vehicles and their

features which it licenses in digital form to automobile dealerships for use on their websites and

in their marketing efforts (the “Content”). Advanta-STAR customizes the Content to promote the

brand of automobile that a dealership sells. By way of example, a Ford dealership might license a

comparison of the Ford F-150 with the Chevrolet Silverado. In that scenario, since the dealership

would be selling Ford automobiles, Advanta-STAR would write the comparison in a way that

highlights the features of the Ford F-150 over the Chevrolet Silverado. If the dealer were a

Chevrolet dealer, then Advanta-STAR’s comparison would highlight the features of the Silverado

over the F-150.




                                                -2-
15197459v4
       Case: 1:20-cv-05081 Document #: 1 Filed: 08/28/20 Page 3 of 10 PageID #:3




        8.      Automobile dealerships license the Content to assist their sales staff in explaining

to customers the differences between various automobiles. These dealerships also offer the Content

on their websites, so consumers can compare various models and it also helps dealerships increase

their sales, enhance Search Engine Optimization (SEO) for their websites and increases the “time

on site” for their website visitors. Ultimately, the Content is designed to be used by the dealerships

to increase sales.

        9.      Advanta-STAR provides the Content exclusively to paid, licensed subscribers or

for short periods to prospective clients.

        10.     The Content is protected by U.S. copyrights and copyright notices are prominently

displayed on its licensees’ websites as well on Advanta-STAR’s website.

        11.     Dealer Inspire is an automotive website platform and marketing company. Among

other things, Dealer Inspire acts as a website and content provider for numerous automobile

dealerships across the country. According to its website, Dealer Inspire’s “digital retailing solution

is not a widget or add-on. As part of the Dealer Inspire Platform, Online Shopper™ seamlessly

turns your website into a space where shoppers can instantly explore, compare, and customize

payment options to make real buying decisions online.” (Emphasis added.)

        12.     On its website, Dealer Inspire further represents that “[n]obody buys the first VDP

[vehicle detail page] they click on, so we set out to create a digital experience for the way people

actually shop. Online Shopper™ is the first digital retailing solution that empowers consumers to

make real buying decisions by comparing multiple vehicles and payment options at the same

time.” (Emphasis added.)




                                                 -3-
15197459v4
       Case: 1:20-cv-05081 Document #: 1 Filed: 08/28/20 Page 4 of 10 PageID #:4




        13.    Dealer Inspire is well aware of Advanta-STAR and its comparisons. In fact, it

appears that at times, Dealer Inspire encouraged automobile dealerships to discontinue use of

Advanta-STAR’s comparisons in favor of comparisons prepared by Dealer Inspire.

        14.    Moreover, from time to time, Dealer Inspire has had to restore links to Advanta-

STAR’s content when Dealer Inspire has taken responsibility for the maintenance of various

dealership websites.

        15.    Recently, representatives of Advanta-STAR conducted web searches using specific

language from its comparisons of various Infiniti models with other vehicles (the “Infiniti

Content”). The Infiniti Content is protected by, at a minimum, U.S. copyright registration numbers

TX 8-760-971 and TX 8-760-975. See Exhibits A and B attached.

        16.    A search for a unique string of text from the Infiniti Content yielded direct hits for

the websites of several Infiniti automotive dealerships, all of which are or were maintained by

Dealer Inspire (“Infringing Webpages”). The initial search and subsequent searches revealed that

the Infringing Webpages contained copies of portions of Advanta-STAR’s vehicle comparisons

for several models. Some of the copies were virtual word-for-word copies and others were

paraphrased.

        17.    The website of Infiniti of Las Vegas contained unauthorized copies of content of at

least twelve (12) of Advanta-STAR’s comparisons of the 2019 Infiniti QX50 with the 2019 Acura

RDX, 2019 Infiniti QX50 with the 2019 Audi Q5, 2019 Infiniti QX50 with the Lexus NX, 2019

Infiniti QX50 with the 2019 Mercedes GLC, 2019 Infiniti QX80 with the 2019 Acura MDX, 2019

Infiniti QX80 with the 2019 Audi Q7, 2019 Infiniti QX80 with the 2019 Lexus LX, 2019 Infiniti

QX80 with the 2019 Mercedes GLS, 2020 Infiniti QX60 with the 2019 Acura MDX, 2020 Infiniti




                                                -4-
15197459v4
       Case: 1:20-cv-05081 Document #: 1 Filed: 08/28/20 Page 5 of 10 PageID #:5




QX60 with the 2019 Audi Q5, 2020 Infiniti QX60 with the 2019 Lexus RXL, and the 2020 Infiniti

QX60 with the 2019 Mercedes GLC. See Exhibit C, attached.

        18.   The website of Infiniti of Northern Kentucky contained unauthorized copies of at

least twenty-eight (28) of Advanta-STAR’s comparisons of the 2019 Infiniti Q50 with the 2019

Acura ILX, the 2019 Q50 with the 2019 Audi A4, the 2019 Infiniti Q50 with the 2019 Lexus

IS350, the 2019 Infiniti Q50 with the 2019 Mercedes C300, the 2019 Infiniti Q60 with the 2019

Acura TLX, the 2019 Infiniti Q60 with the 2019 Audi A5, the 2019 Infiniti Q60 with the 2019

Lexus RC, the 2019 Infiniti Q60 with the 2019 Mercedes C300, the 2019 Infiniti Q70 with the

2019 Acura RLX, the 2019 Infiniti Q70 with the 2019 Audi A6, the 2019 Infiniti Q70 with the

2019 Lexus GS, the 2019 Infiniti Q70 with the 2019 Mercedes E300, the 2019 Infiniti QX30 with

the 2019 Acura RDX, the 2019 Infiniti QX30 with the 2019 Audi Q3, the 2019 Infiniti QX30 with

the 2019 Lexus NX, the 2019 Infiniti QX30 with the 2019 Mercedes GLA 250, the 2019 Infiniti

QX50 with the 2019 Acura RDX, the 2019 Infiniti QX50 with the 2019 Audi Q5, the 2019 Infiniti

QX50 with the 2019 Lexus NX, 2019 Infiniti QX50 with the 2019 Mercedes GLC 300, the 2019

Infiniti QX60 with the 2019 Acura MDX, the 2019 Infiniti QX60 with the 2019 Audi Q5, the 2019

Infiniti QX60 with the 2019 Lexus RX-L, the 2019 QX60 with the 2019 Mercedes GLC 350, the

2019 Infiniti QX80 with the 2019 Acura MDX, the 2019 QX80 with the 2019 Audi Q7, the 2019

QX80 with the 2019 Lexus LX, and the 2019 Infiniti QX80 with the 2019 Mercedes GLS 450. See

Exhibit D attached.

        19.   The website of Holman Infiniti contained unauthorized copies of portions of

Advanta-STAR’s comparisons of the 2019 Infiniti Q70 with the 2019 Acura RLX and the 2020

Infiniti QX60 with the 2020 Volvo XC90. See Exhibit E, attached.




                                             -5-
15197459v4
       Case: 1:20-cv-05081 Document #: 1 Filed: 08/28/20 Page 6 of 10 PageID #:6




        20.     Enough similarity exists, including entire paragraphs that are identical to Advanta-

STAR’s Infiniti Content, to identify the exact version of the Infiniti Content that was copied.

Notably, Advanta-STAR’s copyright notices were removed from all forty-two (42) comparisons

and replaced by copyright notices for the dealerships, which appear above text showing that the

websites are maintained by Dealer Inspire.

        21.     Dealer Inspire has copied and is distributing Advanta-STAR’s Infiniti Content,

including that which appears on the Infringing Webpages, to customers like Infiniti of Las Vegas,

Infiniti of North Kentucky, and Holman Infiniti in order to make a profit.

        22.         Dealer Inspire did not license the Infiniti Content appearing on the Infringing

Webpages, and Advanta-STAR has never authorized Dealer Inspire to make any copies of any

Advanta-STAR materials. In addition, Advanta-STAR has never authorized Dealer Inspire to use

or provide the Infiniti Content to third parties or to publish it online, and it has never licensed the

Infiniti Content to any of the three dealerships for which Dealer Inspire maintains the Infringing

Webpages.

        23.     Dealer Inspire made and published the unlawful copies of the Infiniti Content with

full knowledge that it was owned by Advanta-STAR and subject to copyright protection.

        24.     Dealer Inspire also purposely removed or failed to include, Advanta-STAR’s

copyright notices from the Infiniti Content it copied. Accordingly, Dealer Inspire’s infringement

of the copyright in the Infiniti Content was unquestionably willful.

                                   COPYRIGHT INFRINGEMENT

        25.     Advanta-STAR incorporates and realleges paragraphs 1 through 24 as though fully

set forth herein.




                                                  -6-
15197459v4
       Case: 1:20-cv-05081 Document #: 1 Filed: 08/28/20 Page 7 of 10 PageID #:7




        26.    Advanta-STAR owns valid copyrights in the Infiniti Content, and has obtained one

or more copyright registrations for the Content.

        27.    Dealer Inspire had access to the Content and has, without authorization from

Advanta-STAR, made or had made substantially infringing copies of portions Infiniti Content.

        28.    Dealer Inspire has, without authorization from Advanta-STAR, caused infringing

copies of the Infiniti Content to be published online for viewing by the public at large, in total

disregard of Advanta-STAR’s rights.

        29.    Dealer Inspire is liable to Advanta-STAR for actual and/or statutory damages as a

resulting of its infringement as well as all costs of this action, including Advanta-STAR’s

reasonable attorneys’ fees.

        30.    In addition, Dealer Inspire’s continued willful copyright infringement, in violation

of 17 U.S.C. § 501, is causing and will continue to cause Advanta-STAR irreparable injury for

which Advanta-STAR lacks an adequate remedy at law. The balance of equities favors Advanta-

STAR, and the public interest would be served by the issuance of a temporary, preliminary and

permanent injunction prohibiting Dealer Inspire, either directly or indirectly, from copying and

using Advanta-STAR’s content without authorization or permission from Advanta-STAR.

WHEREFORE, PLAINTIFF PRAYS FOR:

A.      An order directing the immediate seizure of the infringing Infiniti Content from the offices

        and computer systems of the Dealer Inspire, and otherwise, an order that the Dealer Inspire

        deliver up all physical and digital copies of the infringing Infiniti Content for destruction,

        pursuant to 17 U.S.C. §503(a) and (b).

B.      Temporary, preliminary and permanent injunctive relief barring Dealer Inspire, its agents,

        servants, employees and those persons in active concert or participation with Dealer Inspire



                                                 -7-
15197459v4
       Case: 1:20-cv-05081 Document #: 1 Filed: 08/28/20 Page 8 of 10 PageID #:8




        from using, copying, reproducing, distributing, or making derivative works of Advanta-

        STAR’s Content, pursuant to 17 U.S.C. §502.

C.      An award of either:

        i.     the profits of Dealer Inspire attributable to the infringement, pursuant to 17 U.S.C.

               §504(b); or

        ii.    statutory damages in an amount to be determined after final hearing, pursuant to 17

               U.S.C. § 504(c)(2) and 15 U.S.C. § 1117(c)(2).

D.      An award of all remedies available under 17 U.S.C. § 1203, including, without limitation,

        actual or statutory damages, costs and attorneys’ fees, preliminary and permanent

        injunctive relief, and the impoundment, modification, and destruction of the devices

        involved in the violations described in this Complaint;

E.      An award of the costs of this action pursuant to 17 U.S.C. §505.

F.      An award of Advanta-STAR’s reasonable attorneys’ fees, pursuant to 17 U.S.C. §505.

G.      Any additional relief that the Court deems just.

                                        JURY DEMAND

        Advanta-STAR hereby demands trial on all issues so triable pursuant to Fed. R. Civ. P.

38(b)(1).

        Dated: August 28, 2020.
                                        Respectfully submitted,

                                        Advanta-STAR Automotive Research Corporation
                                        of America


                                         By:      /s/ Matthew D. Tanner
                                                  Matthew D. Tanner (ARDC 6202508)
                                                  Peter S. Roeser (ARDC 6257273)
                                                  Darrell J. Graham (ARDC 6190511)
                                                  ROESER TANNER & GRAHAM LLC

                                                -8-
15197459v4
       Case: 1:20-cv-05081 Document #: 1 Filed: 08/28/20 Page 9 of 10 PageID #:9




                                            2 North Riverside Plaza, Suite 1850
                                            Chicago, IL 60606
                                            (312) 300-2522
                                            mtanner@rtglaw.com
                                            proeser@rtglaw.com
                                            dgraham@rtglaw.com

                                            Stephen M. Dorvee, Esq.*
                                            Morgan E.M. Harrison Esq.*
                                            ARNALL GOLDEN GREGORY LLP
                                            171 17th Street, N.W.
                                            Suite 2100
                                            Atlanta, Georgia 30363
                                            Telephone: (404) 873-8500
                                            Facsimile: (404) 873-8501
                                            stephen.dorvee@agg.com
                                            morgan.harrison@agg.com

                                            * Motion to Appear Pro Hac Vice forthcoming




                                          -9-
15197459v4
Case: 1:20-cv-05081 Document #: 1 Filed: 08/28/20 Page 10 of 10 PageID #:10
